COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-10-00027-CR


KELLI NOEL TORRENCE                                                APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE


                                     ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1
                                     ----------

                                  I. Introduction

      Appellant Kelli Noel Torrence pleaded guilty to possession with intent to

deliver more than four but less than two hundred grams of methamphetamine

and was given six years’ deferred adjudication. See Tex. Health & Safety Code

Ann. §§ 481.102(6), .112(a), (d) (West 2010). In a sole point, she contends that

the trial court erred by denying her motion to suppress the evidence obtained as

      1
      See Tex. R. App. P. 47.4.
a result of an allegedly illegal detention, which she argues was unnecessarily

prolonged to conduct a canine sniff. We affirm.

                                 II. Background

      Investigator Doug Deweese is a narcotics investigator with the Tarrant

County District Attorney’s office with more than twelve years’ experience in

narcotics investigations.   On October 1, 2007, Investigator Deweese was

investigating narcotics leads in the White Settlement area of Fort Worth with his

field supervisor Sergeant Peabody. As Investigator Deweese waited outside a

convenience store while Sergeant Peabody got a drink, he saw a 1998 Dodge

Durango with license plate number 930JMJ that a confidential informant had

previously described to him as the vehicle Appellant used to deal ―ice‖ or

methamphetamine.      The informant had said that Appellant ―was dealing in

narcotics and that she would many times carry narcotics in the Durango with

her.‖ After receiving this information, Investigator Deweese pulled Appellant’s

driver’s license number from Tarrant County Jail booking records, accessed her

driver’s license photograph through DPS records, and confirmed that the Dodge

Durango was registered to her.

      Investigator Deweese and Sergeant Peabody remained in their vehicle and

watched as the Dodge Durango and another vehicle pulled close together in a

Waffle House parking lot and stopped ―driver’s door to driver’s door.‖ There was

only one person in each vehicle, the vehicles were close enough for the drivers

to reach one another, and it looked to Investigator Deweese as if the two drivers
―might have shook hands or possibly made a drug transaction.‖2 After about five

minutes, the vehicles drove away in separate directions. Although Investigator

Deweese could not recall the make of the second vehicle, he identified Appellant

in open court as the driver of the Dodge Durango.

      Because he suspected criminal activity while watching the transaction

between Appellant and the second driver, Investigator Deweese called the Fort

Worth Police Department to determine if a patrol unit was available to make a

traffic stop. Fort Worth Police Department Officer A.R. White called Investigator

Deweese by mobile telephone, and Investigator Deweese provided Officer White

with information about Appellant’s vehicle, location, and direction of travel and

what had transpired in the Waffle House parking lot. Investigator Deweese also

informed Officer White that he would need his own probable cause—beyond the

information provided to him—before making the traffic stop.

      Officer White located Appellant’s Dodge Durango and followed it until he

observed two traffic violations. He initiated a traffic stop, and upon approaching

the vehicle, he noticed Appellant ―reaching and making furtive movements in the

vehicle towards the center console and underneath the seat as if she were

reaching for or concealing something.‖ He asked Appellant to step out of the

      2
       Investigator Deweese later clarified that although he did not actually see
any money or other items exchanged between the drivers and had not used
binoculars, ―[i]t appeared to [him] as though they had made – either shaken
hands or made a drug transaction‖ and that he believed it to be a drug
transaction based on his many years of experience in conducting surveillance
and seeing similar activity.
vehicle because he knew of Investigator Deweese’s suspicion of drug activity

and thought Appellant might be reaching for a weapon or attempting to destroy

evidence. Officer White also noticed that Appellant was ―extremely nervous and

trembling.‖ He asked her routine questions about insurance and her driver’s

license but said that ―[s]he was fumbling around, extremely nervous, more

nervous than the average person is on a traffic stop.‖ Officer White also thought

Appellant was hesitant in answering his questions, and he observed her ―visibly

trembling‖ as he spoke with her. Another officer conducted a pat-down search of

Appellant but did not find any weapons.

      Officer White returned to his car to check on Appellant’s license and

registration, and he also contacted Investigator Deweese by telephone, informing

Investigator Deweese that Appellant denied consent to search or having anything

illegal in the vehicle.3 Meanwhile, Investigator Deweese and Sergeant Peabody

had driven to a nearby location to watch the traffic stop and assist Officer White if

needed. While they waited, Investigator Deweese contacted the sheriff’s office

and requested a unit for a canine sniff of Appellant’s vehicle. After Officer White

had called Investigator Deweese, Investigator Deweese approached Officer

White and informed him that he had requested the canine unit, and Officer White

informed Investigator Deweese of his observations during the traffic stop and


      3
      Investigator Deweese similarly testified that Officer White had called him
and had said Appellant was ―very nervous acting,‖ was fidgety, and had refused
consent to a search of the Dodge Durango.
gave Investigator Deweese Appellant’s driver’s license. Officer White then stood

by to assist Investigator Deweese.

      Investigator Deweese approached Appellant and observed that she

appeared nervous. She answered Investigator Deweese’s questions, but she

was fidgety and sweating profusely even though it was October. By contrast,

Officer White was not sweating despite wearing a bullet-proof vest and a dark

uniform. Investigator Deweese advised Appellant of his suspicion and what he

had seen, and he told her that a canine unit was en route but that it could be

forty-five minutes before the unit arrived. Investigator Deweese told Appellant

that she was free to leave but that he was going to detain her vehicle until the

unit arrived. Appellant elected to remain with her vehicle.

      The unit arrived about twenty-five minutes later, and the canine alerted on

the rear passenger area of Appellant’s vehicle.       Inside the Dodge Durango,

Investigator Deweese found a plastic container with a green leafy substance he

recognized to be marijuana and a yellow, plastic bowl containing a crystal

substance that later tested positive for methamphetamine.

      Investigator Deweese testified that the area around the Waffle House,

where he had observed Appellant engage in a possible drug transaction, is a

―very high crime area‖ with a lot of drug traffic and criminal activity. He based his

opinion on his experience of executing search warrants in the area and

information from the Fort Worth Police Department that they ―saturate‖ the area

with patrol units because of the criminal activity.           On cross-examination,
Investigator Deweese clarified that he believes the high-crime area near the

Waffle House includes the geographic area ―within a mile or so‖ of the Waffle

House.

      Investigator Deweese testified that he believed the information from the

confidential informant to be credible and reliable based on his experience with

the informant. Investigator Deweese had received information from the informant

on two or three different occasions when the informant had observed Appellant in

possession of methamphetamine, and the informant had last seen Appellant with

methamphetamine ―a week or so‖ earlier. However, Investigator Deweese could

not recall the date he acquired the information from the informant about Appellant

and said he received the information about Appellant either in person or by

telephone within a month of Appellant’s arrest. Further, although Investigator

Deweese testified that the informant had given him information that he had

successfully used on more than one occasion, he acknowledged that his affidavit

in this case only mentioned one prior felony arrest and that he could not

remember the date of the prior arrest. Investigator Deweese clarified, though,

that the affidavit does not mention other times he had obtained accurate

information from the informant and that he does not arrest every person he

investigates, even if he finds them in possession of drugs.

                                 III. Discussion

      Appellant does not challenge the traffic stop by Officer White but contends

there was no reasonable suspicion to detain her vehicle for a canine sniff after
the traffic stop had concluded.     The State responds that Appellant failed to

preserve her complaint for appeal and alternatively contends that police had

reasonable suspicion to detain Appellant’s vehicle to continue their investigation.

A. Preservation of Error

      As a threshold matter, we address the State’s argument that Appellant

failed to preserve her complaint for appeal. To preserve a complaint for our

review, a party must have presented to the trial court a timely request, objection,

or motion that states the specific grounds for the desired ruling if they are not

apparent from the context of the request, objection, or motion. Tex. R. App. P.

33.1(a)(1); Layton v. State, 280 S.W.3d 235, 238–39 (Tex. Crim. App. 2009). The

error alleged on appeal must correspond to the objection made at trial. Wilson v.

State, 71 S.W.3d 346, 349 (Tex. Crim. App. 2002). Further, the trial court must

have ruled on the request, objection, or motion, either expressly or implicitly, or

the complaining party must have objected to the trial court’s refusal to rule. Tex.

R. App. P. 33.1(a)(2); Mendez v. State, 138 S.W.3d 334, 341 (Tex. Crim. App.

2004). A reviewing court should not address the merits of an issue that has not

been preserved for appeal. Ford v. State, 305 S.W.3d 530, 532 (Tex. Crim. App.

2009).

      ―A motion to suppress is a specialized objection to the admissibility of

evidence,‖ and it must meet the same requirements as an objection. Id. The two

purposes of the specificity requirement are ―to inform the trial judge of the basis

for the objection‖ and provide ―opposing counsel the opportunity to cure the
objection or supply other testimony.‖ Zillender v. State, 557 S.W.2d 515, 517

(Tex. Crim. App. 1977) (op. on reh’g). Here, the motion to suppress was timely,

and the trial court denied the motion.       The issue is therefore whether the

complaint was sufficiently specific.   Rule of appellate procedure 33.1(a)(1)(A)

requires that a complaint be made ―with sufficient specificity to make the trial

court aware of the complaint, unless the specific grounds were apparent from the

context.‖ Tex. R. App. P. 33.1(a)(1)(A).

      Appellant filed two motions to suppress. The second motion specifically

stated that the trial court must ―determine whether the canine sniff of [Appellant’s]

vehicle was, in fact, based on a reasonable suspicion that criminal activity was

afoot.‖   It also argued that ―only if the sum of the information known by the

officers on the scene was sufficient to provide a reasonable suspicion that

narcotics were in [Appellant]’s vehicle could the continued detention in order to

conduct a dog sniff be considered reasonable.‖ Moreover, the second motion

stated that ―the information allegedly received from the confidential informant

does not lend itself to a finding of reasonable suspicion.‖4 Finally, when the trial

court asked Appellant’s attorney at the suppression hearing ―where the [d]efense

is coming from on the suppression issue,‖ Appellant’s attorney specifically

mentioned the transaction at the Waffle House being consistent with innocent

      4
       The State characterizes Appellant’s second motion to suppress as only
challenging the warrant for her arrest, but the State ignores the express
statements quoted above that challenge reasonable suspicion to justify her
continued detention for a canine sniff.
conduct, the allegedly weak evidence that the transaction occurred in a high

crime area, the lack of information concerning the informant’s reliability, and

Appellant’s alleged nervousness, and he said that each of these was not a basis

for a warrantless search. Appellant’s attorney also stated that the issues for the

court are ―prior to the start of the canine‖ sniff. Appellant’s complaints on appeal

are exactly those expressly set forth in her second motion to suppress, which

was denied by the trial court. We do not agree with the State’s contention that

Appellant failed to sufficiently complain to the trial court that her detention was

prolonged for a canine sniff without reasonable suspicion. We therefore hold that

Appellant preserved her complaint for appellate review.       See Tex. R. App. P.

33.1(a) (requiring the complaining party to present to the trial court a timely

request, objection, or motion that states the specific grounds for the desired

ruling); Wilson, 71 S.W.3d at 349 (stating that ―the point of error on appeal must

comport with the objection made at trial‖).

B. Reasonable Suspicion

      Appellant, challenging the information provided by the confidential

informant and the other information known to the officers on the scene, contends

that there was no reasonable suspicion to detain her vehicle for a canine sniff

once the initial traffic stop had concluded.

      1. Standard of Review

      We review a trial court’s ruling on a motion to suppress under a bifurcated

standard of review, giving ―almost total deference‖ to the trial court’s findings of
historical fact supported by the record and reviewing de novo the trial court’s

application of the law to the facts that do not depend upon credibility and

demeanor. Amador v. State, 221 S.W.3d 666, 673 (Tex. Crim. App. 2007). When

the trial court fails to make explicit findings of fact, we ―review the evidence in a

light most favorable to the trial court’s ruling and assume that the trial court made

implicit findings of fact supported by the record.‖ Ford v. State, 158 S.W.3d 488,

493 (Tex. Crim. App. 2005); see Weide v. State, 214 S.W.3d 17, 25 (Tex. Crim.

App. 2007).

      2. Applicable Law

      The Fourth Amendment protects against unreasonable searches and

seizures by government actors. Weide, 214 S.W.3d at 24. Because this was a

warrantless search, the search is presumptively unreasonable, and the State has

the burden to rebut that presumption. See Ford, 158 S.W.3d at 492. A search or

seizure must be reasonable both at its inception and in its scope. Terry v. Ohio,

392 U.S. 1, 25–26, 88 S. Ct. 1868, 1882 (1968).           The scope is limited to

effectuating the reason for the stop. Id. Continued detention is justified only by

reasonable suspicion that another offense has been or is being committed.

Davis v. State, 947 S.W.2d 240, 245 (Tex. Crim. App. 1997).

      Reasonable suspicion requires specific articulable facts which, taken

together with rational inferences from those facts, would lead an officer to

reasonably conclude that the suspect is, has been, or soon will be engaged in

criminal activity. Ford, 158 S.W.3d at 492–93. This is an objective standard that
disregards the officer’s subjective intent and looks solely to whether there was an

objective basis for the suspicion. Id. at 492. We do not separately evaluate and

accept or reject the individual objective facts relied on to establish reasonable

suspicion because doing so does not adequately consider the totality of the

circumstances; indeed, piecemeal evaluation and rejection of individual factors is

prohibited by the Supreme Court. See United States v. Arvizu, 534 U.S. 266,

274, 122 S. Ct. 744, 751 (2002); United States v. Sokolow, 490 U.S. 1, 9–10, 109
S. Ct. 1581, 1586–87 (1989). We also do not consider the subjective motivation

of the officer, but we do consider the officer’s training, knowledge, and

experience.   Wiede, 214 S.W.3d at 25.       Further, ―the cumulative information

known to the cooperating officers at the time of the stop is to be considered in

determining whether reasonable suspicion exists.‖ Derichsweiler v. State, No.

PD-0176-10, 2011 WL 255299, at *4 (Tex. Crim. App. Jan. 26, 2011) (quoting

Hoag v. State, 728 S.W.2d 375, 380 (Tex. Crim. App. 1987)).

      When making a determination of reasonable suspicion, ―the relevant

inquiry is not whether particular conduct is innocent or guilty but the degree of

suspicion that attaches to particular types of noncriminal acts.‖ Sokolow, 490
U.S. at 10, 109 S. Ct. at 1587 (quoting Illinois v. Gates, 462 U.S. 213, 243–44

n.13, 103 S. Ct. 2317, 2335 n.13 (1983)); Woods v. State, 956 S.W.2d 33, 38

(Tex. Crim. App. 1997).     ―When used by trained law enforcement officers,

objective facts, meaningless to the untrained, can be combined with permissible

deductions from such facts to form a legitimate basis for suspicion of a particular
person.‖ Woods, 956 S.W.2d at 37–38 (quoting United States v. Cortez, 449
U.S. 411, 419, 101 S. Ct. 690, 695–96 (1981)).

      The detainee’s behavior can be a factor in determining the existence of

reasonable suspicion. Illinois v. Wardlow, 528 U.S. 119, 124–25, 120 S. Ct. 673,

676 (2000). Evidence of nervousness, furtive gestures, sudden movements, or

flight alone may be innocent, but if these actions are combined with other factors,

they can give rise to reasonable suspicion. Id.; Worthey v. State, 805 S.W.2d
435, 438–39 (Tex. Crim. App. 1991).           Officers may rely on their training,

knowledge, and law enforcement experience to reach their level of suspicion.

Cortez, 449 U.S. at 419, 101 S. Ct. at 695–96; Weide, 214 S.W.3d at 25.

      In addition, a confidential informant can provide the requisite reasonable

suspicion to justify an investigative detention provided additional facts are

present to demonstrate the informant’s reliability. See Carmouche v. State, 10
S.W.3d 323, 328 (Tex. Crim. App. 2000). ―In situations involving the police’s use

of an informant, we consider the informant’s reliability in analyzing the totality of

the circumstances.‖ Smith v. State, 58 S.W.3d 784, 789 (Tex. App.—Houston

[14th Dist.] 2001, pet. ref’d) (citing Cortez, 449 U.S. at 417, 101 S. Ct. at 695;

Woods, 956 S.W.2d at 38). While an unverified tip may be insufficient to support

arrest or a warrant, a tip by a known informant who has provided information in

the past carries sufficient indicia of reliability to justify a stop. Adams v. Williams,

407 U.S. 143, 146–47, 92 S. Ct. 1921, 1923–24 (1972).
       3. Discussion

       Although Appellant does not challenge the initial traffic stop, we note that it

was reasonable because it was based on the patrol officer’s observation of two

traffic violations.   Crittenden v. State, 899 S.W.2d 668, 674 (Tex. Crim. App.

1995). This is true even though the traffic stop was a pretext for pursuing further

investigation of Appellant’s narcotics activity. Id. at 671, 674; Garcia v. State, 827
S.W.2d 937, 944 (Tex. Crim. App. 1992). But before the officers could detain

Appellant’s vehicle for a canine sniff beyond the time required for the initial traffic

stop, there must have been a reasonable suspicion that her vehicle contained

narcotics. See Crockett v. State, 803 S.W.2d 308, 311 (Tex. Crim. App. 1991).

       When Investigator Deweese informed Appellant that he was detaining her

vehicle until a canine unit arrived for an olfactory sniff, the officers on the scene

had several pieces of information.5 First, a confidential informant had provided

Investigator Deweese with Appellant’s name, the make and model of her vehicle,

and her vehicle’s license plate number; the informant had seen Appellant with

methamphetamine on two or three occasions, most recently about a week earlier

and had said that Appellant often carried methamphetamine in the vehicle; and

the informant had given accurate information on more than one occasion in the

past, leading to at least one felony arrest. Investigator Deweese had confirmed

       5
       According to the applicable standard of review and because the trial court
did not make findings of fact, we set forth the facts here in the light most
favorable to the trial court’s ruling. See Weide, 214 S.W.3d at 25; Ford, 158
S.W.3d at 493.
that the Dodge Durango matching the informant’s description was registered to

Appellant, and he had accessed Appellant’s driver’s license photograph to

confirm her identity. Moreover, Investigator Deweese had watched as Appellant

and another person, in a high crime area, parked their vehicles ―driver’s door to

driver’s door‖ and either shook hands or exchanged something, and he believed

this to have been a drug transaction based on his training and experience.

Finally, the officers had observed that Appellant made furtive movements in the

cab of her vehicle, was more nervous than the average person during a traffic

stop, was visibly trembling and fidgety, was hesitant to answer Officer White’s

questions, and was sweating profusely on an October day.

      This case is similar to two others in which our sister courts held there was

reasonable suspicion to justify the detention. See State v. 1998 Toyota Land

Cruiser, 277 S.W.3d 88 (Tex. App.—Amarillo 2009, no pet.); Gonzales v. State,

No. 04-06-00259-CR, 2007 WL 1752130 (Tex. App.—San Antonio June 20, 2007,

no pet.) (mem. op., not designated for publication). In Gonzales, an undercover

officer received information concerning a large shipment of cocaine to the target

of an ongoing narcotics investigation. 2007 WL 1752130, at *1. The officer

began surveillance at the specified address and subsequently watched as

Gonzales pulled into the driveway. Id. The suspected drug dealer exited the

residence, entered the front passenger side of Gonzales’s vehicle, appeared to

have exchanged something with Gonzales, and returned to the residence. Id.

Gonzales drove away but was soon stopped for failure to wear a seatbelt. Id.
While standing outside his vehicle as the traffic officer conducted a routine

background check, Gonzales began acting nervously, pacing back and forth, and

putting his hands in his coat pockets and inside his jacket. Id. The background

check revealed that Gonzales had numerous narcotics offenses and was on

probation. Id. at *2. At that point, the undercover officer requested a canine unit

for a sweep of Gonzales’s vehicle. Id. In total, Gonzales was detained for less

than thirty minutes. Id. Based on these facts, the court held that the trial court

did not err by determining that the officers had reasonable suspicion to believe

Gonzales was involved in the ongoing criminal activity of drug trafficking. Id. at

*4.

      In 1998 Toyota Land Cruiser, an officer was conducting surveillance for

alcohol violations and other offenses when he saw a truck parked in a parking lot

some distance from the nearby pizza parlor. 277 S.W.3d at 89–90. The officer

then saw the appellant drive the Land Cruiser into the parking lot and park next

to the truck. Id. at 90. The officer watched as the lone occupant of the truck

entered the Land Cruiser and the appellant, still in the Land Cruiser, grabbed a

back pack, retrieved items from it, and placed them on the center console. Id.

Believing that he had observed a drug transaction, the officer called for backup,

and the uniformed officers initiated contact with the appellant and the passenger

in the Land Cruiser. Id. Holding that the officers had reasonable suspicion to

temporarily detain the appellant and the passenger in the Land Cruiser, the court

stated, ―[T]o an officer charged with conducting surveillance in the area for
alcohol related and other offenses, [the observed circumstances] were

reminiscent of those performed in a drug transaction. Given that, [the officers]

had reasonable suspicion to believe criminal activity was afoot.‖ Id. Similar to

both Gonzales and 1998 Toyota Land Cruiser, the officers in this case had

information about Appellant’s suspected narcotics activity, and they observed her

engage in a suspected drug transaction, make furtive gestures, act nervously

and visibly tremble and fidget, hesitantly answer Officer White’s questions, and

sweat profusely on an October day when Officer White was not sweating.

      Appellant cites several cases to support her argument that there was no

reasonable suspicion to continue her detention to permit the canine sniff, and in

doing so, she separately challenges the information received from the

confidential informant and most of the other facts known to the officers. For

example, Appellant argues that the informant was not shown to be reliable and

that the information from the informant could have been stale and was not

independently corroborated by Investigator Deweese. See Smith, 58 S.W.3d at

789–93; State v. Williams, 812 S.W.2d 46 (Tex. App.—Corpus Christi 1991, no

pet.). Appellant also points out that nervousness, sweating, furtive gestures, or

presence in a high crime area are not enough, alone, to support reasonable

suspicion. See Davis, 947 S.W.2d at 241; Sieffert v. State, 290 S.W.3d 478 (Tex.

App.—Amarillo 2009, no pet.); St. George v. State, 197 S.W.3d 806 (Tex. App.—

Fort Worth 2006), aff’d, 237 S.W.3d 720 (Tex. Crim. App. 2007); Herrera v. State,

80 S.W.3d 283 (Tex. App.—Texarkana 2002, pet. ref’d); Klare v. State, 76 S.W.3d
68 (Tex. App.—Houston [14th Dist.] 2002, pet. ref’d); McQuarters v. State, 58
S.W.3d 250 (Tex. App.—Fort Worth 2001, pet. ref’d).

      Appellant’s arguments are misplaced.          First, Appellant’s attempt to

separate and individually challenge the individual pieces of information known to

the officers at the time of the continued detention has been rejected by the

Supreme Court.     See Arvizu, 534 U.S. at 274, 122 S. Ct. at 751 (rejecting

piecemeal evaluation and rejection of individual factors). Rather than separately

analyzing and accepting or rejecting the objective facts known to the officers in

conducting a reasonable suspicion analysis, we must view all of the objective

facts in the aggregate as part of the totality of the circumstances. See id., 122 S.

Ct. at 751; Ford, 158 S.W.3d at 492–93. Moreover, each of Appellant’s cases is

distinguishable and does not adequately address the totality of the circumstances

present in this case. For example, in McQuarters, the appellant was stopped for

suspicion of DUI, but the officer quickly determined that the appellant was not

intoxicated.   See 58 S.W.3d at 253.       And although the appellant appeared

nervous, he and his passenger gave conflicting accounts of their recent trip to

Dallas, the appellant’s license had been revoked, and the vehicle he drove was

rented but not to him or his passenger, the appellant did not lie to the officer or

have any prior drug offenses. Id. at 257. There was also no smell of marijuana

eminating from the car.     Id.   We held that although there was reasonable

suspicion of intoxication, there was none relating to narcotics activity because ―a

reasonable suspicion that [the] appellant was hiding narcotics in the car could not
be rationally inferred from [those] facts.‖      Id.   But McQuarters is easily

distinguishable because there was nothing in that case similar to Appellant’s

apparent drug transaction in the Waffle House parking lot or the information

obtained from the confidential informant. See id. at 253–54, 257.

      And in Smith, there was no evidence in the record to establish the

informant’s reliability, and the officers did not observe any other conduct that

supported a reasonable suspicion of ongoing narcotics activity. See 58 S.W.3d

at 790–91, 792–93. In other words, even though the reliability of a confidential

informant is only part of an examination of the totality of the circumstances for

purposes of determining reasonable suspicion, Smith hinged entirely on the

informant’s reliability because there were no other objective facts supporting

reasonable suspicion. Id. at 789, 791–92. Unlike Smith, the informant in this

case had provided Investigator Deweese with accurate information in the past—

including information leading to at least one felony arrest; the informant had seen

Appellant with methamphetamine within the previous week; and the officers

observed Appellant engage in the apparent drug transaction at the Waffle House

and become nervous, fidgety, and hesitant during the traffic stop.6

      6
       Each of the other cases cited by Appellant is similarly distinguishable.
None of the cases involved conduct similar to the transaction at the Waffle
House, information such as that provided by the confidential informant, or both.
See Davis, 947 S.W.2d at 241; Sieffert, 290 S.W.3d at 480–82; St. George, 197
S.W.3d at 812–14; Herrera, 80 S.W.3d at 286–87; Klare, 76 S.W.3d at 71; see
also Williams, 812 S.W.2d at 47, 48–49 (noting that although the officer received
information from an informant the day before, the officer observed nothing
unusual or illegal at or near the time he stopped the appellant).
      The objective facts known to the officers on the scene at the time

Appellant’s initial traffic stop concluded, viewed in their totality, include the

information from the confidential informant, Investigator Deweese’s verification of

Appellant’s identity and vehicle, the apparent drug transaction at the Waffle

Ho2444use, and Appellant’s behavior during the initial traffic stop. These facts

provided the officers with a substantial basis for concluding that Appellant was,

had been, or soon would be involved in illegal narcotics activity. See Ford, 158
S.W.3d at 492–93; 1998 Toyota Land Cruiser, 277 S.W.3d at 90–91; Gonzales,

2007 WL 1752130, at *4. Therefore, there was reasonable suspicion to justify

Appellant’s continued detention for an olfactory inspection of the outside of her

vehicle.    See Ford, 158 S.W.3d at 492–93; 1998 Toyota Land Cruiser, 277
S.W.3d at 90–91; Gonzales, 2007 WL 1752130, at *4. We hold that the trial court

did not abuse its discretion by denying Appellant’s motion to suppress, and we

overrule Appellant’s sole issue.

                                   IV. Conclusion

      Having overruled Appellant’s sole issue, we affirm the trial court’s

judgment.

                                                    ANNE GARDNER
                                                    JUSTICE

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 23, 2011